Title: From Thomas Jefferson to William Armistead Burwell, 17 September 1806
From: Jefferson, Thomas
To: Burwell, William Armistead


                        
                            Dear Sir
                            
                            Monticello Sep. 17. 06.
                        
                        Yours of Aug. 7. from Liberty never got to my hands till the 9th. inst. about the same time I recieved the
                            Enquirer in which Decius was so judiciously answered. the writer of that paper observed that the matter of Decius
                            consisted 1st. of facts. 2dly. of inferences from these facts: that he was not well enough informed to affirm or deny his
                            facts, & he therefore examines his inferences, and in a very masterly manner shews that even were his facts true, the
                            reasonable inferences from them are very different from those drawn by Decius. but his facts are far from truth and should
                            be corrected. it happened that mr Madison & Genl. Dearborne were here when I recieved your letter. I therefore with them
                            took up Decius & read him deliberately; & our memories aided one another in correcting his bold & unauthorised
                            assertions. I shall note the most material of these in the order of the paper. 1. it is grossly false that our ministers
                            as is said in a note had proposed to surrender our claims to compensation for Spanish spoliations, or even for French.
                            their instructions were to make no treaty in which Spanish spoliations were not provided for; and altho they were
                            permitted to be silent as to French spoliations carried into Spanish ports, they were not expressly to abandon even them.
                            2. it is not true that our ministers, in agreeing to establish the Colorado as our Western boundary had been obliged to
                            exceed the authority of their instructions. altho’ we considered our title good as far as the Rio Bravo, yet in proportion
                            to what they could obtain East of the Missipi, they were to relinquish to the Westward, & successive sacrifices were
                            marked out, of which even the Colorado was not the last. 3. it is not true that the Louisiana treaty was antedated lest
                            Great Britain should consider our supplying her enemies with money as a breach of neutrality. after the very words of the
                            treaty were finally agreed to, it took some time, perhaps some days, to make out all the copies in the very splendid
                            manner of Bonaparte’s treaties. whether the 30th. of Apr. 1803. the date expressed, was the day of the actual compact, or
                            that on which it was signed, our memories do not enable us to say. if the former, then it is strictly conformable to the
                            day of the compact; if the latter, then it was postdated, instead of being ante-dated: the motive assigned too is as
                            incorrect as the fact. it was so far from being thought by any party a breach of neutrality, that the British minister
                            congratulated mr King on the acquisition & declared that the king had learned it with great pleasure; & when Baring,
                            the British banker asked leave of the minister to purchase the debt & furnish the money to France, the minister
                            declared to him that so far from throwing obstacles in the way, if there were any difficulty in the paiment of the money,
                            it was the interest of Great Britain to aid it. 4. he speaks of a double set of opinions & principles, the one
                            ostensible to go on the journals & before the public, the other efficient & the real motives to action. but where are
                            these double opinions and principles? the Executive informed the legislature of the wrongs of Spain & that preparation
                            should be made to repel them by force if necessary. but as it might still be possible to negotiate a settlement, they
                            asked such means as might enable them to meet the negociation, whatever form it might take. the 1st. part of this system
                            was communicated publicly, the 2d. privately; but both were equally official, equally involved the responsibility of the
                            Executive, & were equally to go on the journals. 5. that the purchase of the Floridas was in direct opposition to the
                            views of the Executive as expressed in the President’s official communication. it was not in opposition even to the public
                            part of the communication, which did not recommend war, but only to be prepared for it. it perfectly harmonised with the
                            private part which asked the means of negociation in such terms as covered the purchase of Florida as evidently as it was
                            proper to speak it out. he speaks of secret communications between the Executive & members of backstairs influence
                            Etc but he never spoke of this while he and mr Nicholson enjoyed it almost solely. but when he differed from the
                            Executive in a leading measure, & the Executive, not submitting to him, expressed it’s sentiments to others, the very
                            sentiments (to wit for the purchase of Florida) which he acknoleges they expressed to him, then he roars out upon
                            backstairs influence. 6. the Committee, he sais, forbore to recommend offensive measures? is this true? did not they
                            recommend the raising   regiments? besides if it was proper for the
                            commee to forbear recommending offensive measures, was it not proper for the Executive & legislature to exercise the
                            same forbearance? 7. he sais Monroe’s letter had a most important bearing on our Spanish relations. Monroe’s letter
                            related almost entirely to our British relations. of those with Spain he knew nothing particular since he left that
                            country. accordingly in his letter he simply expressed an opinion on our affairs with Spain, of which he knew we had
                            better information than he could possess. his opinion was no more than that of any other sensible man; & his letter was
                            proper to be communicated with the English papers & with them only. that the Executive did not hold them up on account
                            of any bearing on Spanish affairs is evident from the fact that it was communicated when the Senate had not yet entered on
                            the Spanish affairs, & had not yet recieved the papers relating to them from the other house. the moment the
                            Representatives were ready to enter on the British affairs, Monroe’s letter, which peculiarly related to them, and was
                            official solely as to them, was communicated to both houses, the Senate being then about entering on the Spanish affairs.
                        It remains now to consider on what authority these corrections of fact can be advanced without compromitting
                            the Executive. it would seem to be best that the writer should assume the mask of a member of the legislature. as to the
                            1st. & 2d. articles it might be said that altho the instructions to the ministers for the Spanish negociation were never
                            officially made known, yet that they were often the subjects of conversation during the sessions at Washington, where it
                            was understood that they were as above stated, however that if Decius pretends to know that they were not, let him bring
                            forward his proofs, or avow the back-stairs information he recieved to the contrary. as to the 3d. all the circumstances
                            were freely mentioned by the different members of the administrn in conversations during the session which confirmed
                            the Louisiana treaty. no secret was made of them. the 4th. 5th. & 6th. require no proofs but what are public. the 7th.
                            may be affirmed in the assumed character of a member, without any danger of it’s being denied.
                        These, my dear Sir, are the principal facts worth correction. make any use of them you think best, without
                            letting your source of information be known.   can you send me some cones or seeds of the Cucumber tree?   Accept affectionate
                            salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    